357 S.W.3d 319 (2012)
In the Interest of: A.A.C., Plaintiff,
Juvenile Officer, Respondent,
Missouri Children's Division, Respondent,
v.
R.C.C. (Father), Appellant,
M.L.M.P. (Mother), Defendant.
No. WD 74019.
Missouri Court of Appeals, Western District.
January 31, 2012.
Jill R. Creed, for Respondent Juvenile Officer.
Toni M. Hendricks, for Respondent Missouri Children's Division.
Karen E. Bickel, for Appellant.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
R.C.C. (Father) appeals the judgment of the trial court terminating his parental *320 rights to his biological daughter, A.C.C. (Child). In his five points on appeal. Father asserts errors in the trial court's findings of grounds for termination under sections 211.447.5(3) and 211.447.5(6), RSMo Cum.Supp.2011. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).